Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bader (U.S Patent 10,995,027) (“Bader”).

Regarding Claim 5, Bader discloses a method for preventing saline scale in wells of low-activity, aqueous-phase reservoirs (Abstract), the method comprising:
aligning an industrial or desulfated water stream with an offshore tank (Figures 1 and 2; Col 11, lines 31-52 and lines 61-65);
adding scale inhibitor to the tank, the tank containing water (Abstract; Col 10, lines 43-67); and
injecting a volume of the industrial or desulfated water containing scale inhibitor through a gas lift line (Abstract; Figures 1 and 2; Col 11, lines 25-67; Col 17, lines 38-62), and displacing the volume of the industrial or desulfated water with diesel oil inside a production string, until the volume of the industrial or desulfated water reaches the reservoir (Abstract; Col 11, lines 25-67; Col 20, lines 44-51).

	Regarding Claim 6, Bader discloses the method of claim 5, wherein the volume of industrial or desulfated water is nearly 1.5 times a volume of the production string (Abstract; Col 12, lines 54-67; Col 15, lines 21-40; Col 22, lines 51-67).

	Regarding Claim 7, Bader discloses the method of claim 5, wherein a volume of the diesel oil corresponds to 1.5 times a volume of the production string (Abstract; Col 12, lines 54-67; Col 15, lines 21-40; Col 22, lines 51-67).

	Regarding Claim 8, Bader discloses the method of claim 5, wherein the reservoir comprises a high-temperature and low- BSW production reservoir well (Abstract; Figures 1 and 2; (Col 11, lines 25-67).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Bader (U.S Patent 6,663,778) – discloses methods of separating sulfate-ion pair complexes from aqueous streams comprising inorganic materials such as sulfate and polyvalent cations etc (Abstract; Col 4, lines 44-61).
	Agrawal et al (U.S Pub 2014/0318788) – discloses methods of treating subterranean formations by delivering an acid solution to the formation that includes a filter cake breaker, inhibitors and viscosifiers (Abstract; Page 3, paragraphs [0041]-[0044]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674